PER CURIAM.
By order dated March 9, 1990, this court determined that the pleading filed by petitioner, entitled petition for writ of prohibition, should be treated as a petition for writ of mandamus. Now upon further consideration of the pro se petition, as amended, and the response, we are of the opinion that correctly the petition should be denominated as petition for writ of prohibition and, accordingly, that part of the order dated March 9, 1990, providing otherwise is hereby rescinded.
The amended petition of writ of prohibition is
DENIED.
DOWNEY, DELL and WALDEN, JJ., concur.